DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 is objected to because of the following informalities:  “allowing air and debris to enter said breach and flow to said primary inlet.” should be “
Claims 11 and 19 are objected to because of the following informalities:  “sensor is a optical sensor” should be “sensor is an optical sensor” for clarity. 
Claims 16 is objected to because of the following informalities:  “surface mapping capabilities indicate conditions favorable” should be “surface mapping capabilities are configured to indicate conditions favorable” for clarity on intended use.

Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
“primary inlet” of Claim 1
“debris collection area” of Claim 16
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1-5, 8, 13, and 16 recite the limitation “like structure”. It is unclear what is meant by “like” as this could be interpreted as a particular size or shape. For examination purposes, “like structure” has been interpreted as a “structure” in regards to shape/ outline. 
Claims 16 and 20 recite the limitation “debris collection area”. It is unclear if “debris collection area” is referring to the same “primary inlet” of Claims 1 and 6 or if it’s an entirely different part. Claim 6 recites the limitation of a “brush-roll disposed between said breach and said primary inlet”. Additionally, Claim 20 recites the limitation of a “brush-roll disposed between said breach and said debris collection area”. For examination purposes, “debris collection area” has been construed as the same “primary inlet”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 and 11 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Platt (U.S. Patent No. 4,499,628 A).

Referring to Claim 1: Platt discloses a device to be used with a suction generating vacuum (10 Fig. 1) comprising; 
a. a box like structure (11 Figs. 1 and 3) to traverse (shown in Fig. 3) upon a ground surface to be cleaned, 
b. said box like structure (11 Figs. 1 and 3) further including a primary inlet (13 Figs. 3 and 4; Columns 2-3, lines 67-3) leading to said suction generating vacuum (10 Fig. 1), 
c. a breach (18 Figs. 2-4) in at least one of said peripheral walls (shown in Figs. 1-4) of said box like structure (11 Figs. 1 and 3), 
d. where said breach (18 Figs. 2-4) is disposed generally on a corner (shown in Figs. 1-4) of said box like structure (11 Figs. 1 and 3) further comprising a generally 90 degree breach (shown in Figs. 3 and 4) with regard to said devices general directions of traverse, 
e. a door (19 and 20 Figs. 1-4) associated with said breach (18 Figs. 2-4) having a first position (first position shown in Fig. 3), 
f. a sensor (23 Figs. 1, 3, and 4), 
g. an actuator (25 Figs. 3 and 4) associated with to said door (19 and 20 Figs. 1-4) where when said sensor (23 Figs. 1, 3, and 4) comes in contact with an object (shown in Fig. 4), said door (19 and 20 Figs. 1-4) is opened (shown in Fig. 4), comprising a second position (second position shown in Fig. 4), allowing air and debris to enter said breach (18 Figs. 2-4) and flow (shown in Fig. 4) to said primary inlet (13 Figs. 3 and 4).

Referring to Claim 2: Platt discloses the structure of claim of 1, and further teaches where said box like structure (11 Figs. 1 and 3) is round (shown in Figs. 1 and 2).

Referring to Claim 3: Platt discloses the structure of claim of 1, and further teaches where said box like structure (11 Figs. 1 and 3) is "D" shaped (shown in Fig. 1).

Referring to Claim 4: Platt discloses the structure of claim of 1, and further teaches where said box like structure (11 Figs. 1 and 3) is rectilinear shaped shown in Fig. 1).

Referring to Claim 5: Platt discloses the structure of claim of 1, and further teaches where said door (19 and 20 Figs. 1-4) is further defined as a block like structure (shown in Figs. 1 and 2) for blocking (shown blocked in Fig. 3) said breach (18 Figs. 2-4) when said door (19 and 20 Figs. 1-4) is in said first position (first position shown in Fig. 3).

Referring to Claim 6: Platt discloses the structure of claim of 1, and further teaches a brush-roll (15 Fig. 3) disposed between (shown in Fig. 3) said breach (18 Figs. 2-4) and said primary inlet (13 Figs. 3 and 4).

Referring to Claim 7: Platt discloses the structure of claim of 1, and further teaches where said door (19 and 20 Figs. 1-4) moves generally vertically (shown in Fig. 4; door while rotating open has a vertical component).

Referring to Claim 8: Platt discloses the structure of claim of 1, and further teaches where said door (19 and 20 Figs. 1-4) pivots inward (20 shown pivoting inward in Fig. 4), into said box like structure (11 Figs. 1 and 3).

Referring to Claim 11: Platt discloses the structure of claim of 8, and further teaches where said sensor (23 Figs. 1, 3, and 4) is a tactile (Column 3, lines 36-37) switch.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Platt (U.S. Patent No. 4,499,628 A), and in view of Johnson (U.S. Patent No. 3,942,219 A).

Referring to Claim 9: Platt discloses the structure of claim of 1, but is silent on where said door specifically slides generally horizontally.
Johnson, in an analogous vacuum device, teaches a similar configuration door (22 Figs. 2 and 3) specifically slides generally horizontally (shown sliding generally horizontally in Fig. 1-Annotated inserted below).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Platt with the sliding door of Johnson for the purpose of a preventative measure which minimizes impact damage which would occur to outwardly swinging doors ultimately making them inoperable and/or in need of service. 

    PNG
    media_image1.png
    473
    514
    media_image1.png
    Greyscale


Claims 10, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Platt (U.S. Patent No. 4,499,628 A), and in view of Thomas (U.S. Patent No. 9,044,128 B1).

Referring to Claim 10: Platt discloses the structure of claim of 1, but is silent on the said sensor and said actuator are specifically electrical in nature.
Thomas, in an analogous invention, which also cleans wall edges (shown in Figs. 3 and 4), teaches a similar configuration sensor (42 Figs. 3 and 4) and similar configuration actuator (30 Figs. 3 and 4) are specifically electrical (Column 4, lines 19-29; Column 4, lines 63-67) in nature.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Platt with the electronic features taught by Thomas, for the purpose of cleaning the vertical surfaces without requiring to physically touch the vertical surfaces. As this would avoid and prevent scuffing or dirtying the vertical surface with the tactile sensor during prolonged use. 

Referring to Claim 13: Platt teaches a device to be used with a cleaning vacuum (10 Fig. 1) comprising; 
a) a box like structure (11 Figs. 1 and 3) to traverse (shown in Fig. 3) upon a ground surface to be cleaned,
 b) said box like structure (11 Figs. 1 and 3) further including a brush-roll (15 Fig. 3) associated with a suction generating vacuum (10 Fig. 1) with an inlet (13 Figs. 3 and 4; Columns 2-3, lines 67-3), 
c) a breach (18 Figs. 2-4) in at least one of said peripheral walls (shown in Figs. 1-4) of said box like structure (11 Figs. 1 and 3), 
d) a door (19 and 20 Figs. 1-4) associated (shown in Fig. 2) with said breach (18 Figs. 2-4), 
e) a sensor (23 Figs. 1, 3, and 4), 
f) an actuator (25 Figs. 3 and 4) in communication (shown in Fig. 4) with said sensor (23 Figs. 1, 3, and 4), and coupled (shown in Figs 3 and 4) to said door (19 and 20 Figs. 1-4), where when said sensor (23 Figs. 1, 3, and 4) detects (shown in Fig. 4) an object, said actuator (25 Figs. 3 and 4) opens (shown in Fig. 4) said door (19 and 20 Figs. 1-4) allowing air and debris to enter said breach (18 Figs. 2-4) towards (shown in Fig. 4) said brush-roll (15 Fig. 3) where it is further directed to said vacuum inlet (13 Figs. 3 and 4).
But is silent on the actuator specifically being electrically powered.
Thomas, in an analogous invention, which also cleans wall edges (shown in Figs. 3 and 4), teaches a similar configuration actuator (30 Figs. 3 and 4) specifically being electrically powered (Column 4, lines 19-29; Column 4, lines 63-67).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Platt with the electronic actuator taught by Thomas, for the purpose of having an actuator which uniformly opens when needed thus cleaning the surface consistently throughout the process.  

Referring to Claim 14: Platt as modified teaches the structure of claim of 13, and further teaches where said sensor (23 Figs. 1, 3, and 4 of Platt) is a tactile (Column 3, lines 36-37 of Platt) switch.

Referring to Claim 15: Platt as modified teaches the structure of claim of 13, but is silent where said sensor is specifically an optical or proximity sensor.
Thomas, in an analogous invention, which also cleans wall edges (shown in Figs. 3 and 4), teaches a similar configuration sensor specifically being an optical or proximity sensor (Column 4, lines 63-67).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Platt with the electronic sensor taught by Thomas, for the purpose of cleaning the vertical surfaces without requiring to physically touch the vertical surfaces. As this would avoid and prevent scuffing or dirtying the vertical surface with the tactile sensor during prolonged use.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Platt (U.S. Patent No. 4,499,628 A), and in view of YOON et al. (U.S. Pub. No. 2013/0092190 A1).

Referring to Claim 12: Platt teaches the structure of claim of 8, but is silent on where said sensor is specifically a optical sensor.
YOON et al., in an analogous invention, teaches a debris collecting device which autonomously cleans the flat surfaces of the wall, teaches a sensor specifically being an optical sensor (Paragraph 0100).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Platt with the sensor of YOON et al. for the purpose of cleaning the vertical surfaces without requiring to physically touch the vertical surfaces. As this would avoid and prevent scuffing or dirtying the vertical surface with the tactile sensor during prolonged use.


Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Platt (U.S. Patent No. 4,499,628 A), and in view of Thomas (U.S. Patent No. 9,044,128 B1) and in further view of YOON et al. (U.S. Pub. No. 2013/0092190 A1).

Referring to Claim 16: Platt teaches a debris collecting device (10 Fig. 1) comprising; 
a) a box like structure (11 Figs. 1 and 3) to traverse (shown in Fig. 3) upon a ground surface to be cleaned, 
b) where said box like structure (11 Figs. 1 and 3) further including a passage (13 Figs. 3 and 4; Columns 2-3, lines 67-3) leading to a debris 
c) collection area interior of said box like structure,  
f) where at least one breach (18 Figs. 2-4) in at least one of said peripheral walls of said box like structure (11 Figs. 1 and 3), 
g) a door (19 and 20 Figs. 1-4) associated (shown in Fig. 2) with said breach (18 Figs. 2-4), 
h) at least one actuator (25 Figs. 3 and 4), and coupled (shown in Figs 3 and 4) to said door (19 and 20 Figs. 1-4), where the actuator (25 Figs. 3 and 4) opens said door (19 and 20 Figs. 1-4) allowing air and debris to enter (shown in Fig. 4) said breach (18 Figs. 2-4) and flow to said debris collection area (13 Figs. 3 and 4 of Platt).

But it silent on the debris collecting device specifically including floor and surface mapping capabilities, the actuator being specifically electrically powered, and specifically electrically powered actuator in communication with said floor and surface mapping capabilities, where when said floor and surface mapping capabilities indicate conditions favorable for said at least one breach to occur.

Thomas, in an analogous invention, which also cleans wall edges (shown in Figs. 3 and 4), teaches a similar configuration actuator (30 Figs. 3 and 4) specifically being electrically powered (Column 4, lines 19-29; Column 4, lines 63-67).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Platt with the electronic actuator taught by Thomas, for the purpose of having an actuator which uniformly opens when needed thus cleaning the surface consistently throughout the process.  

	YOON et al., teaches a debris collecting device which autonomously senses and cleans the flat surfaces of the wall, comprises a similar configuration electrically powered actuator (102 Fig. 4; Paragraphs 0080, 0081) in communication (Paragraph 0108) with said floor and surface mapping capabilities (Paragraphs 0066, 0125), where when said floor and surface mapping capabilities indicate conditions (Paragraph 0125) favorable for said at least one similar configuration breach (shown in Fig. 3) to occur.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Platt with the automation capabilities of YOON et al. for the purpose of simplifying the process of routine cleaning thus saving time and increasing efficiency of the task at hand, and since it has been held that automating a manual process involves only routine skill in the art (MPEP 2144.04 (III)).

Referring to Claim 17: Platt as modified teaches the structure of claim of 16, and further teaches further including a sensor (23 Figs. 1, 3, and 4 of Platt).

Referring to Claim 18: Platt as modified teaches the structure of claim of 16, and further teaches where said sensor (23 Figs. 1, 3, and 4 of Platt) is a tactile (Column 3, lines 36-37 of Platt) switch.

Referring to Claim 19: Platt as modified teaches the structure of claim of 16, but is silent on where said sensor is specifically a optical or proximity sensor.
YOON et al., teaches a debris collecting device which autonomously senses and cleans the flat surfaces of the wall, comprises a similar configuration sensor (61 or 62; Paragraph 0102) is specifically a optical or proximity sensor (Paragraph 0102).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Platt as modified with the optical or proximity sensor of YOON et al., for the purpose of cleaning the vertical surfaces without requiring to physically touch the vertical surfaces. As this would avoid and prevent scuffing or dirtying the vertical surface with the tactile sensor during prolonged use.

Referring to Claim 20: Platt as modified teaches the structure of claim of 16, and further teaches including a brush-roll (15 Fig. 3 of Platt) disposed between said breach (18 Figs. 2-4 of Platt) and said debris collection area (13 Figs. 3 and 4 of Platt).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bosses (U.S. Pub. No. 2019/0090704 A1), a vacuum with a forward facing inlet.
Martinec et al. (U.S. Patent No. 4,023,234 A), a vacuum with a side inlet. 
Vystrcil et al. (U.S. Patent No. 6,514,356 B2), a vacuum with an edge cleaner.
Payne (U.S. Patent No. 6,039,817 A), a vacuum with edge cleaning capabilities.
Pruiett (U.S. Patent No. 8,752,240 B2), a vacuum with an obstacle sensor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER SOTO whose telephone number is (571)272-8172. The examiner can normally be reached Monday-Friday, 8a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNE M KOZAK can be reached on (571)270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER SOTO/Examiner, Art Unit 3723   

/BRIAN D KELLER/Primary Examiner, Art Unit 3723